Title: Orders, 18 May 1756
From: Washington, George
To: 



Sussex.
Winchester: Tuesday, May 18th 1756.

A General court martial, to consist of four Captains and five Subalterns, to sit immediately for trial of Corporal Thomas for Desertion and embezzling some public money entrusted to his care—Also, Henry Campbell, of Captain George Mercers Company, for desertion—Captain Woodward, President.
Lieutenant Baker, Judge-Advocate. All Evidences to attend—The President to attend on Colonel Washington for his Orders.
